Paula Herzmark Executive Director Colorado Department of Local Affairs 1313 Sherman Street, Rm. 518 Denver, Colorado 80203
Dear Ms. Herzmark:
This opinion is in response to your November 12, 1980 letter in which you indicated that the United States Department of Housing and Urban Development asked for a clarification of certain questions discussed in the attorney general opinion addressed to you on September 16, 1980, and bearing on the designation of the Division of Housing as a public housing agency. Although your letter lists three questions, the director of the Division of Housing subsequently indicated that only the first two questions need be answered. The director has also indicated that your second question relates to the section 8 moderate rehabilitation program.
QUESTIONS PRESENTED AND CONCLUSIONS
Your request for an attorney general opinion presents two questions:
1. Does the division of housing have the authority to perform the responsibilities of a public housing agency under the section 8 existing program?
     My conclusion is "yes". C.R.S. 1973, 24-32-705(1)(i), in granting to the division the authority to "process" federal grants and services, sanctions the performance of the duties of a public housing agency by the division.
2. Does the division of housing have the authority to administer the section 8 moderate rehabilitation program?
     My conclusion is "yes."  C.R.S. 1973, 24-32-705(1)(i) authorizes the division to participate in the moderate rehabilitation program as a public housing agency.
ANALYSIS
1. Your present inquiry for an attorney general opinion, like your May 16, 1980 inquiry, was prompted by communications from the United States Department of Housing and Urban Development (HUD).
The September 16, 1980 attorney general opinion concluded that the division of housing could accept responsibility for the functions of a public housing agency (PHA) as those responsibilities are set forth in 24 C.F.R. 882.116. The division contemplated a supervisory and advisory role with local housing authorities or local governments actually performing the functions of a PHA. HUD wishes to know whether the division is authorized to perform the functions of a PHA under the section 8 existing program.
The functions of a PHA administering the existing program were discussed on page 3 of the September 16, 1980 attorney general opinion. Those duties include processing family applications, granting or denying certificates to applicants, ruling on requests for lease approval, determining rental payments, making housing assistance payments, reviewing the financial status of the family, conducting inspections, authorizing evictions, administering contracts with owners of dwelling units, and insuring compliance with equal opportunity requirements.
The functions of the Colorado Division of Housing are set forth in the Colorado Housing Act of 1970, C.R.S. 1973, 24-32-705, as amended 1979. Subsection (1)(g) of that section specifically authorizes the division to conduct investigations of buildings or property. The division is, therefore, authorized to perform the investigations required of a PHA.
The authority for the division to perform all of the remaining functions of a PHA under this program rests in C.R.S. 1973,24-32-705(1)(i). This subsection permits the division:
     To accept and receive grants and services from the federal government and other sources and to process such grants and services for other public and private and nonprofit agencies and corporations . . .
This provision provides the division with the authority necessary to process federal funds and services. The state statutes do not define the term "process."  No controlling law mandates that the term be limited. C.R.S. 1973, 2-4-212 requires that:
     All general provisions, terms, phrases, and expressions, used in any statute, shall be liberally construed, in order that the true intent and meaning of the general assembly may be fully carried out.
The division was created to foster coordination and cooperation between private industry and state and local governments in providing adequate housing. C.R.S. 1973, 24-32-702(1). Construed liberally, section 24-32-705(1)(i), and specifically the term "process," authorizes the division to perform the duties required of a PHA administering the existing program. The division intends to work with local governments and local housing authorities and in that sense would be processing the federal benefits "for other public . . . nonprofit agencies and corporations" as required by section 24-32-705(1)(i).
The goals and purposes of the division of housing are limited by the language of C.R.S. 1973, 24-32-702. In this section, the Colorado General Assembly declared that "coordination and cooperation among private enterprise and state and local government are essential to the provision of adequate housing. . ."  However, the legislature also indicated that the state lacked "new and rehabilitated" housing. Participation by the division in the existing program is not precluded by the limiting language since HUD's definition of "existing housing" includes "(o)ccupancy of housing which requires repairs in order to be made Decent, Safe, and Sanitary . . .,"24 C.F.R. 882.101(a)(2), although such occupancy may be assisted under this federal program "only after such repairs have been made."Id.
2. Your second inquiry relates to the authority of the division to administer the section 8 moderate rehabilitation program.
The functions of a PHA under the moderate rehabilitation program,see 42 U.S.C. § 1437f(e)(5), are similar to those functions exercised by PHAs in the existing program. PHAs in the moderate rehabilitation program screen owners, enter into housing assistance payment contracts with owners, conduct inspections, and rule on eligibility of participating families. See
24 C.F.R. 882.401-882.519. In addition to these duties, the PHA participating in the moderate rehabilitation program has responsibilities for families relocated because of the program.
Again, I am satisfied that the statutory provision which allows the division to "process such grants and services" from the federal government enables the division to perform the functions of a PHA in the moderate rehabilitation program. C.R.S. 1973,24-32-705(1)(i).
SUMMARY
In summary, the division is authorized to perform the duties of a PHA under both the section 8 existing program and the section 8 moderate rehabilitation program.
Very truly yours,
                              J.D. MacFARLANE Attorney General
HOUSING, PUBLIC
C.R.S. 1973, 2-4-212
C.R.S. 1973, 24-32-702(1) C.R.S. 1973, 24-32-705(1)(g) C.R.S. 1973, 24-32-705(1)(i)
LOCAL AFFAIRS, DEPT. OF Housing, Div. of
The Division of Housing has authority to act as a public housing agency for purposes of administering the United States Department of Housing and Urban Development's section 8 existing housing and moderate rehabilitation programs.